BRYAN SCHRODER
United States Attorney

RICHARD L. POMEROY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: richard.pomeroy@usdoj.gov

Attorneys for Plaintiff

              IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF ALASKA

 UNITED STATES OF                    ) Case No.
 AMERICA,                            )
                                     )
                    Plaintiff,       )
                                     )
        vs.                          ) COMPLAINT
                                     )
 ROYAL T. HILL, SR., dba             )
 ROYAL CHARTERS AND                  )
 TOURS,                              )
                                     )
                    Defendant.       )



     COMES NOW the United States of America, through the United

States Attorney for the District of Alaska, and alleges as follows:

     1. Defendant resides within the territorial jurisdiction of this


        Case 3:19-cv-00280-SLG Document 1 Filed 10/28/19 Page 1 of 4
Court. Jurisdiction is conferred upon the Court under 28 U.S.C. § 1345.

Plaintiff brings this suit pursuant to the provisions of 31 U.S.C. § 3711

et seq.

      2. On July 20, 2010, the Defendant executed a promissory note to

secure a loan from Alaska Pacific Bank in the amount of $120,000.00 at

7% annual interest (the Loan). See Exhibit 1, Promissory Note. A

Commercial Security Agreement, also executed on July 20, 2010, was

part of the loan, identifying certain items of personal property as

collateral. See Exhibit 2, Commercial Security Agreement.

      3. Subsequent to issuance of the Loan, Northrim Bank assumed

ownership of the Loan from Alaska Pacific Bank.

      4. On or about July 15, 2017, the Defendant defaulted upon the

Loan’s repayment obligations to Alaska Pacific Bank / Northrim Bank.

      5. On January 31, 2019, Alaska Pacific Bank / Northrim Bank

executed an Assignment of Loan Documents and Related Rights

assigning the Loan to the Department of Interior pursuant to the terms

of Department Loan Guarantee Certificate Number G103D1E0504.

The Department of the Interior paid Alaska Pacific Bank / Northrim

Bank’s claim for loss and assumed ownership of the debt under the


                                       2

          Case 3:19-cv-00280-SLG Document 1 Filed 10/28/19 Page 2 of 4
Department of Interior’s Loan Guarantee, Insurance and Interest

Subsidy Program, 25 U.S.C. § § 1481 et seq., 1511 et seq., and 25 CFR

Part 103. See Exhibit 3, Assignment of Loan Documents and Related

Rights.

     6. On April 17, 2019, the Department of Interior demanded

payment of the unpaid Loan balance in the amount of $75,513.28. See

Exhibit 4, Letter of Demand.

     7. As of July 22, 2019, $76,778.02 was due on this obligation,

including a principal balance of $68,694.71, and interest in the amount

of $8,083.31 accrued through July 22, 2019 at the annual rate of 7%

(and accruing each day thereafter at the per diem rate of $13.17). See

Exhibit 5, Certificate of Indebtedness.

     WHEREFORE, Plaintiff prays:

     1. For judgment against the Defendant in the principal amount of

$68,694.71, and interest in the amount of $8,083.31 accrued through

July 22, 2019 at the annual rate of 7%, and additional interest in the

amount of $13.17 per day after July 22, 2019, calculated through the

present date.

     2. For post judgment interest at the rate provided by 28 U.S.C. §


                                       3

          Case 3:19-cv-00280-SLG Document 1 Filed 10/28/19 Page 3 of 4
1961, until the obligation is fully satisfied.

      3. For costs and disbursements incurred in this action.

      4. For such other further relieve that the Court may deem just

and equitable.

      DATED this 28th day of October, 2019, in Anchorage, Alaska.

                                          BRYAN SCHRODER
                                          United States Attorney

                                          s/ Richard L. Pomeroy
                                          RICHARD L. POMEROY
                                          Assistant U.S. Attorney
                                          United States of America




                                      4

        Case 3:19-cv-00280-SLG Document 1 Filed 10/28/19 Page 4 of 4
                                         算
                                         黎争杉1多 参り移71年 の多

              わ後 : 筆 者峰γ

                                                                      移
                                                                          拷〃役 黎        筵
                         ̀               膠徽 :颯 斃           轡 瓢   脅多
                                                                  ̀妨              "″
勧   聯                  篠     :勧        御 ル粋      聯
             鮨薇 件                 "餞
             御鰤直LAK l浄 諄


                                                                      =


物       ″ 如酵静 色 御        ∞・                                           ウ争 グ 絲解 1̀           ソ場
                                                                                            鶴 勧1奪
                    "′
                                       鮮趾雛漑鰍惟徊鋏                   魃 鰍
鱚絣笏鰍魃 馘〃霧ゥ
         財鉤                                                      鶴
                                                                 み躊紗繹鰊斃馘



椰 鰺 協 孵 惨 咆 脇 ″」
               競滋鶉 聰 霧
                     銃協 蝙 %勧雛 鶉 蟷 霧 欲 嘔 笏




        1蒻   観鶴麟鶴勧籍ィ                          魏薇雛聰笏餡麟
鶴協 鰍顧 織 摩i鶴競鰯‰徹篤蔵                                          豚ζ   蒻
                                                            ttZ脇 笏勧
                                                                    稀Z蒻
                                                                  v徴 解鬱,̀̀"霧 鶴修角轡
                                                                                  蘊聰       鶴後 衛 73t,


        Case 3:19-cv-00280-SLG Document 1-1 Filed 10/28/19 Page 1 of 3        EXHIBIT 1
                                                                             Page 1 of 3
                                                                               ″薇O鵜 1務 30費 V籠 ●∵往
'   仁0'魯 窮010001                                                                        (COnt統 ed)                                                                           Page 2



                                                                   爾与
                                                                解 犠零 斃解鰯 塀                                                                 働翻 翻



    ‐
                                                                                                                                        ml躙
                                                                                                                                        ‐
    ￨￨￨￨:￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨:￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨￨:il:￨￨￨li:￨￨￨￨￨￨￨￨li:￨￨




          麟撤麟織ま
    鰯蕩l露癬鱗哺   :燿籐鼈                                                                                                                    縦野
                                                                                                                                       牛


                 AR暢        ‖a payme成 修30 0ay3つ 輌 Oreね 場                    「Jow年                     ■oo079メ the r鶴 り稜 ッ 3"edJ甲                      粋 韓 1。「
                                                                                                                                                              線 190 Whlttyer,
    子源 ″                                                                              響
                                                                                           "Charg                                                '夕              '・




                 鼻
    盤貌轟鷲纂鶴ギ灘 蠍臨犠魏鸞力
                  i聾 慇鰐筋麓蹴鶴 窺響纂雛鮮:雛             1傷    ￨1嘱
    ,ptFAtJ協 帥              ò飾 l fO綺 0輛 ■
                                         9昴        n写 ゼ
                                                   ●  資tè● evenl of deravl                 Fave,1可 っ,tal勢 ,        ″ちi3mOta
                      t     静 LI。
                                               ̀̀●
                                          Wer r"￨ゃ     O舗 ′F"轟 enttterl d                     underlhtt No鱈 :
                                                         "̀κ
                 醜             魏 鰍̀脇鰐 鵬 鰹 雛翻 雛 躍
          撒 嬢 師 孵 饂 ｀ 翻 窃 脱饂 鰍
           "′


           Felee     gtstqriontg. Anf waffanly.. rcpresefilalion or sle(amen! rnade or lvn.tshad lo La*der               Uy gc.1rrowr ot aq $ofiowgt9 behalf 0nder thl6 lloi,o
          *   Ua istatil ffiurnen6 is tal6J         ;r   #tsteaoing ln any nraierial resprr;t, eifier nar', or at tha tlni,i tn   P
                                                                                                                                  ;, lwnlehad or fxx,ames lalgs or nisleading
          al any firfi6 fi€reeller,
           Itl*llh   st   lnrolvency, Th6 dlaf'r ol
                                             any Eonoaet ot'lhadissolution.or terminalion                       d
                                                                                                 Songwgb a*Bl,aryo,a6 a golngbusiness, the lnsofuancy ol
           Bonwar,lhs appointrnonl;ol a rec,eltet ,ot arvy 96t1, ol frorwefi florrurty,eny ass$fimllrtllar fr\s.Wi.ot atdlwe, zny Vpi ol ciedttlot
          worr(ol4 6r lh6 comm€ncement ot any p'rg-csedlnirgnder any !6nJ-qu,ptqy or insotv€flcy tawe by ol *eln*l,Bortorcr.




          Ev€oBAliectlngGusrantor. Anyolt\eprect(llngaventroccsniwithr€spoci{oeyWaru\]rr-gnd'aruar,*uaty,praccommodationrrrttlt/.any
                                                                                  *frft\d6 lneompelpnl" o? ia{ohat or disputot lha vaffity
          ol the lndebtedriss or ary gua.anlot, anca,rset , gvr&ll, or acc.r,nrnodatiort pafty 4le6 ot
        . ol, ot lffiltty under, any gsaranty d th6 lrldebte6te8E:Bvld€nced by thia Note
          Advgrt; Chango, A matefiAt                  aovercp, changg       occurir ln Borrower's ltnanclal coildiliofl,    ot    l-End,'l- bBlleyes   lhe prospecl   ol   paymen or
           p6dttnrtarlaa ol thls Nol6 ia lmpairad.
          CUf6     Provlclonr. lf ary delault,       othEr than a delault ln payrnent ls crurabls       and'l 8|arl.owq   has.   not been gven a nollce o, a blesch o, th€ 6am€
          prorlslfi o{ ftls Nol6 wilhin th6 precedlfiE iwelvo (12i monlhs, it rnay be                    axd I Sorrw$,'atler           |.f/Net s€nd€ writhn rcttoa to Eorrotnr
          demardingcur6of6uohdetaulu       {i) cur€s-lhsdelauituiiurtnfrfteen(15}days;ot (2't Ifthqcur6roquiresrngrolhanrineen(15)d8ys, lmm€dialely
          initlates steps whlch Lgnder deeme in Lender's soto discre{oi io Ue eurficient to ctrfe fie defnult and $ereaflor contlnue6 dnd compldtes all
          r&,sonahla'wd ttftr;*sary sltp6 .el,fllclefit la ptodt:C9 compll,lnce a$ Eoon as tfflaonanly ptac.Wali,
    LEltOEf,'S RIGHT$. Upon delault, Lender rnay declaro thp entire'unpald principal batang€ under fils Not€ and all acqrued unpaid intsrest
    immediatoly due, and then Borrower will pay that amount. f,qnwte,r is peraonally obligalef ard fully lia$e'lor ho amwnt due undsr his Nots.
    Lender, allende/s sole option, has the rig,hi 1o sue on tris Note an{ obtaln a persoiat iudgment agahit Bonower lor salslatfron d ttre amount duo
    Wdet 1jn6. filole_ eitfisr bel$te ot a'llF/. lh' ererctse W Lsnder ol any other right or remedy it may harie lo ptooed ?igatrv't il\y Al thb' e$lAleid desfilS
    lhis Nole,
    ATfORNEYYFEES;EXPENSES. Lendormayhteqpaysom@n€elseiohelpoollectX'tisNsletlSonow$doagogtpay.S$rs,niel"urlll payLonder
    thet amount. Thls lnclsdes, 6*iar,l to any linlls under appllna!/ia latt, lande/e reasonabh alloneyb' teag a4l Lzndefa leggl qpehsop vdtathar or nol
    lhete ls a lawsuit, lncludrng ieasonablo attorneyg'lees and ,egat €xp€nses lot bankrtpt.ey prooeed.;nga (ifichJding ellotlp- tb rnodit or vacata any
    autornalic stay or lnjunctlon), appeals, 'and arry ant'clpated posl-judgmdni colectkx servlcer. li n6t prohibited by appiicahla law, Sorrower also will
    py    dny   coutlalslc,    in addition lo all oiher surrs prwlded by law,


                Case 3:19-cv-00280-SLG Document 1-1 Filed 10/28/19 Page 2 of 3                                                                               EXHIBIT 1
                                                                                                                                                            Page 2 of 3
                                                         ●魏1330穐 7"惨 7毬
L● a機   種●:3061                                       '猛 (CO■ tllVed)´                                                            御
                                                                                                                                      "3
●鏃 角珈 ● LAW3,熟 撼‖              bl goverl り    eral嘉 ″ ら,メ lCatレ   勧    r 寃 毎 綺●働 nt Aグ ー                                             ダ
凛色32teダ AIIlle vrlthOrt resard                                                                                           :激   摯llH/・
                           "鶴 tòt,co● 1費●●t law provltloll,議 1,NOtlわ al勧 %打 多●4物 縮 をγ:11物 ￨                       繁

寵隊itF置 鯉鮮ξ                                                                                                                       。
                                                                                                                                 Jttd額
         轟::1蹴 観二轟脚糞鑑翻踊観 篤 t統協席零犠雛 錫
                                                                                               ̀″

                                               ￨:「                                                                        l動



                  繭 鶴l躙鰊 観驚
                          ら響                                                             n舗
                                                                                                      詢護
                                                                                                      申嬢e警 ￨■ 3"
                                                                                              綱雄網4,e鮨 訴
鱚         第翻雛 盤 ̀雛盤翻
          、                                          轟鰯躍鶴鶴翻
                                                                                   up°




 鼈鵬麟鶴
    ・。鰐
      暉     鼈懲I勧翻鶴解翻 警蒻
■                 慇夕

鼈 羅羅鶴諾鍬観嶽鼈 燿震鰐:家轟禰霧鶴燿磯1鶴獅魏f饗篭
C="=舞 雄   P舞 OVISl●               01続 鋳 0機 Cannol be enわ   綱   14h̀s鵞
                                           〜
                      "S,"av:解




                                                                                                                          ‐
                                                                       ‐                 警 脅舞 °FI鋭 , り 毎 多均 卿             影
                                                                                                                                 響 智
翻   害     屁躍 翻 観 庁 L策 驚 霧雛 8離                                       移維 ‐
                                                                       ″
                                                                                                                                           ̀




30■ 妨      IACК 村0摯 亀宮DOEg費
                                 =。 =:PT   OF A 00MPLET20 COPY OF IH18 P舞
                                                                              0魏 3● Rγ        NOTC̀

￨● 舞窮輔     t                                                            Ce雛 1led                      correct Copy Ofρ
                                                                                                                         ̀gttal




                                                                                                                           / 1




        Case 3:19-cv-00280-SLG Document 1-1 Filed 10/28/19 Page 3 of 3                                            EXHIBIT 1
                                                                                                                 Page 3 of 3
                                                 CC            IE■ 多:AL         SaC等 費:爾 A韓繊猛 ̀笹 Nl




●角瞬拗晩                角り影 7´ 卸張 Sな      OB4,■ 警            C精 b       ιτ雄                        笙eoこ er̀           舞         鰺 7● ●燭に塾        %
                                                                                                                        ̀蒻
                     PC鶴 露 67
                                                                                                                   儡      場瞥
                     ‑バ            "       '                                                                       琢″磨 ″   O餡Ю多
                                                                                                                   働 纂争弗^κ



                                                                  ●6J●47れ Z"04:                          い0       務欲                 Y・ :・ 鰤1協
                                                                                                                                    Я●                           驚●
                                                                                                                                                                 く ●:賛 ηZ     丼aら 鷺
 7H13● OMMERC餞ふ3ECUR■γ■0■ 樹謁編                                                                                                                               1・
                                                                                                                                                                                             ̀
 卿        ●秘踊kr摯              与                           "了 ̀鶴                                     ̀な                  …

                                                                                     熙蝸                       融                          機 継 躍 脚 雛
 輸 由 L鋼 蹄 町               棒

                                                                                                                                    雛 彎 警轡
                                       ,


                              "byり
 翻鸞趙鰈翻露
                                                                                                          麟雅雛 紹‰響篤職 鶴雛                                                                斃
          辮 織銚 観
          ●q。 やは
                                                'ぶ鰤雛密雛犠盤鶴翻
          ■■0

          観協躍頴輸鮮轍                                               響観 為爾欲                                             続 鰯臨雛雛                                        夢嘉
                                                                                                                                                                  機溺雅皐
          8● gA會
          …              嘔D    勘H鶴暉A
      lnt詢 ^●ゅ0■ α鱗               轟',峰,                    10"婚 り,"轟 d鮨 口
                                                          澪二                                  ″      苺■聟熊 燎 F―                           睦                  鶴 αわ
                                                                                                                                                               ″物f姥 :                 ,す .

                                                                                                                                                  '"̀蒸 ̀彰
                                                                                                                   c・

                                                                                                                                    ̀容                                           ̀″

                                                     "供                                  "●
 "am・
    油   昭 ̀協
           幽       "
                                                                                                                                               ・●4,                      ″ ●/ち 移4
              ̀
                  A'鋼    じ多赫 多
                               ̀―              毎 a    髪黎        ,"難 協 降 機 鯵 ●la"な 鶴 勧 晩 静 鮒                   ダ 像を警 筆                    駒    ち●        h,多       α
                                                                                                                                "                                  ""な
                                           eφ タツ び 繊 ,っ 出 ″ ,機 略 機              h緒        微% c擦
                                                                                                                           角′
                                                                                                   勧
                                                                                                                   ,",れ ″ ″
                         雄 4
                                                                                                            g″ a4銃 た
                                                                                                     ″鰤",aる ●
          1」7A繊
                                                                                               力
          ̀ぬ
                                  "統                                                        解ヽ  ̀紹
                                                                                                %J後
                               鯛輩鶴競ι
                   ̀綺
          轍                          :窃 霧妙                                                                                                                               ̀鰤



          臨                    鰍織瞥額鶏輩群     胤識 隅                                                               轟舞織簿席響為鷲〃鰯形:麟
          jO―                     後″
                        額蘭無静1 ザ:夕 ″                  %・


                                     脇
          鷺 灘 鶴 麟 雛 雛 鶴 鶴 黎 雛‰巫 鰺 鰯 蝙 肌
 聯                 議          :辮                炒
                                                                                               鮮
                                                       颯
                                                                  ψ鶴           燿くわ隔;●● :ク ′
                                                                                          あ.'″ イ
              虚 齢
 ●RAr PS ttEPヨ 割 A￢ 0"SA"O WttЯ A"■ 宮各摯窮■ ,ESp● ●τ      ●餞A,髯        ,,多 r期 鋳あわ
                                                                                               γ̀● letじ
                                                              "AL
 鰤 感揮 舞動 「      触                                 "rHI●
         ̀ρ

           鵜 麟霧 麓鰯 凸 鶴鶴 観 臨
          翻纂                                                                                                                                                                                         ‐
          協 鏡                                                        ′


          臨                       羅                                                                           ￨
                                                               d犠 繊 蒻然暉 機:                          η 魚.″ ″
                                                                                                    力      彎 ふ 摯                             為ふ 赫 JL栃 五″凛̀″ ittriぁ ″
          N・      協 1轟 丸 詭 線           摯″
                                        膨く麟 り                                            :マ
                                                                                              1轟          寒
                                                                                                                                    =角

                                                                                                                                                                      輻                          ‐
     ￨




          協 議 謝 縛 雛 税惚 鶴 婚胤 麒 聰 郷 躍 雛 鰺                                                                                                                               1年 守    7.



              雛 辮 雛 1絋鮨 鉤 椒 鯰 雛 鮨毯
                                 統 θ顆
                                                 .衝       b′   M9筆    納         薇    確
                                                                                              ̀""
                                                                                              機     4● 綱      均    綱 綺 γ肇           暉        魏 ゲ   C…             ″黎 々 ←
                                                                                                                                                                            "摯
                                                                                                                                                                                                 :




                                                                          ̀嘲                                                                            …
              738機        Itta C(酸             ク●gイ タ 顔    警盗,"̀ク          ″   γ ″   C′ ´     檜4     財 路 麟',′ 争″ 夕縁 鍬 在解                 ダ 4〆 ″ 警 %          ,̀"笏 ″
                     ̀街

                                                                                                                                                  鶴鶴盗 機機
                                                                     '4イ

          聯 翻鶴鍔翻 斃 t輩斃
          CJL慨       説
Case 3:19-cv-00280-SLG Document 1-2 Filed 10/28/19 Page 1 of 5                                                                                                            EXHIBIT 2
                                                                                                                                                                         Page 1 of 5
                                                 ふ        観    CIAL SEC4Jn4Tγ ACn豊
  Loan No:3061                                            =銅
                                                                     (COntl● 44伊 哺)
                                                                                                    =1. IT                                  ?qge 2

      ;n3,          ●●IC磯 薇酬 ,ten●●′and機 関 ノ 著0議 et・ d懺 7‐ 確                  御を       o9en        郡 務 γ,争 炒 ta       ″         衡   ,働   ex頌 悔 o副
      猜澤      ̀l●
                      ●晦   哺 観 α l・ 4・ d,                                         'a          ̀れ                  "       "u●
                                  ・
              "●




             淵2ed



                                                                                                                                         勒
                                                                                                                                                    "




      綺こ        出 IC● oolty;● ●    ・Graoレ:g短 17● Cψ ●″ガ巌
                              ran● ●
        "te6● "●
      御 er●                   て藤C ●al ∝     tader"″ 翅酸
            9e l● geher 瀬
      錫   gonab,2●     喘 翅 断。わ   "め
                                  L色 耐   er           ̀″
                                                      ″a"め    ,絲 γ   ●●
                                               ̀糠 "                    "pan
       麟 鰍 鶴 辮 魔窮鋼 録 鰯
      織農
      鶴翻 鶴 獅 観 犠
               簸 麟擬
      観需
                    a配   疑雛 靭協晶慇窃 ぷ籾                                          ￨




                                .                                                                                          ′
      ,●pdy衝 。輸 出閣 nα 蟷




      競
                                                                                       l



                                     麟イ
  蹴          e銭 机           徹 絶基     1:II1ltタ   鶉                ￨￨￨￨￨:￨￨1管


  雛  :鍛 鰐蝦饉鰤雛解雛署麟雛彎魃                                                                                         撒 1綿 椰                            雛
  ●
  CF嚇
      ″焼I″ 炒憮m枇∫
               鰍ょ蹴鰍鬼驚;鶉ュ
      臨 靭 :盤r翻 錯撻趙 量憲還黎 鰐 ギ 織 蝙 淵識蝙    熙鶴 観 翻 鵬 鰐
      亀 ‰謝T臨繊凛
      or mis鑽  食
                 篤雛ξ
                   鷲群響鶴義凝響鶏篭籍鳥観犠 警多警魔:脂 轟び繰湯震競織盤
                                         te●
                     O at   ′
      0″ 機    v●
                ̀続C● ll●
                         機溜 ̀"●
                             象 l● ●. I「 E Agre椰 彿 :   ●綺′。(いO Rebted O●● ne"ぉ 。,4● ●● り be娩 機 11に ●神    鑽対 脅レ                       続3餞 鮨   ,ご 1彎
      繭 台鑢ral…          ●●tt・ 磁 ζo a val″ ■        ted̀線 空  絶re● ●′筋      ■y:he′    ケ ″ メ勧           ̀″      .




Case 3:19-cv-00280-SLG"̀ Document 1-2'凛 Filed 10/28/19
                                                    "′ Page 2 of 5                                                                        EXHIBIT 2
                                                                                                                                         Page 2 of 5
                                                                      .4紹 盤費01AL               SttC響 舞窮 Aと 轟嘉脅JI隔 T
   Loan No1 3061                                                                            (C● ■覇希七eの                                                                             Pagc 3




       議篤鰍議網    傷躍鵬鴛
                 e睦 挽撤密脇
                        雛翻鷹織観鶴観麟鰯潔議駕鰯躍躍雛翻 寝
                                          ツ
       ねり u ヒ e
              綺                  萌           ranv● f■                                                  :                  .
       A{iara clrlrgs, A rnats,'lt &ie$s                        d\engs    s,t ttt 't,   Ora^lrt's ri}arl*st      asllaa, u t-a$w bdlavi'         t*   Yary&| d *yr.€4|t   ar   N'arrtwte
       dsqlrre*E,t8tnwited.                                                                                           I
       ct$a?ruvt.k,tt , 'tt ady u,au,., oliat      sce]rlt*'h tsyms{ E oJ/ea* df ctu19 }al.ttol !€!.l tktfi t {$:rir€ d.}-ye:9!'!l::X
        giq'g5;1  il fi*-ntgqJie,t,r,** ttd fie&rg
                                             'lru'     rq&te 114             nty bQcur& .i, Gra6ot, aftot l.f},.d'€{ 6dMB !/rfiEr nd&z to l,tut?or
                                                                  'r,wY,-.il
        dd"ar*rlllsan€atllrr:hdata*r Oi iies'i,siErar'tt*iinhnw,ys\ayZtiiliil           nw"urylEytr1;*1-Y-{W!jJ|fl1y**
        'if{rt,n tiffrr *tt,l L.$1U &;n; h L,,fiets sda 4scrrlff| lo ?b $ufiid[,tt lo cuiE fi8 $d$ti atfi t.o&atlat Wwures aw tiltwEies $t
        ;;;,;;b'd.il        n@trliary ttsis- s'ttfini*r b ptnd'ea                c&t
                                                                          tra 2z t<r-rt u            $ atttuL     ayuwt
                                                               J ― ―亀―後,一 ― 嬌確                                  lme雛     物 1%te● 賀摯響 〕
                                                                                                                 .
   Π C椰 剤 鵬 ,,…
   印          ε晰翻 ■90■'早                  Aじ‐ t7.        駒颯                            ‐拙
                                                                                        ― 一懸   eem魏'一                                        覚.I.Ⅲ望豊想 」電 LJ
    ̀ù,,コ      …
       綱 rγ mdO/能
            ー
                  ……                    "―
                                           ●●
                                              ‐・・
                                                         m―
                                                    "― ・ … … "―
                                                               C● de,締   瘤   麟
                                                                               ‐ ―
                                                                                 覇
                                                                                   ―
                                                                                      耐   瑯
                                                                                            ・α ― ―
                                                                                                 鰤     =響
                                                                                                      ,勧                 轟  ￨̀″         r轟            m電
                                      '野
                                 Alattt u●
                                                                                             攣
                                                                                                             赫  Ⅲ                 Ⅲ・
   ̀欄
   印 階・●・  d勧       配贈
                       lrt/,orlalnc,d, Leld$ .ii,a, de,lzt e v\6 $\tit e lndev,*fr*,'           Atry p*f{'f;t1anlrJ(,ld,Yr, w$Kh c*,nlot \'tsti{ * t4u1t* lo
                                 ̀




       gz\r, ltfiitrfdial?st dst 8fr Fy eya, withal(' t#lra ol a$! ,ifi ib ehfis.
      ^c,,,BiaL
        Afrs$l,J,la Cdlryjstxl, lAfdet fiay ftq\irc Aruta, lo *eltut tfr,Lerdet aX s
        oths docmen8 ftLW @ *,* C&l'4&l [f?n{x? may tqire Craniot tc assl                                                 酸ata$t     'o
                                                                                                                                               鰯雛鵬鵬                        ZttЪ 雷
                                                                                                                                                                                tt
                                                                                                                                          h\s #{,etsi(,l, & ?rdJ'$ffie llw:ci,utgral'
                                                                                                                          al

                                                                          鰤 場麓 鰯                                          ;;;&i6;.ariln sri+st-a*             nav tdke:,wh     &t$   sao&,

        g● ::1カ ●C● 14● 機                 1壼 nttr夕      :nav,                                  後      ″
                                                                                                                                                                                ●peedi7̀●
                                                                                                                                                                                      "ル
                                                La*4w
                                                  '鰹     ,f,,ay 84                               "ζ
                                                                                                  動
                                                                                                       ̀
                                                                                                                  ′
                                                lglili*fr$a                                                ・                                                                    ″ぅ0 ●●f



        躍躍競」議 ぶ競雛雪席罐鏑 り陽等糊                                                                                 i

        鰍 響詰蒸″腹鰤 鶴響∫雛 厨麟蔵鑽                                 舞                      辱
                   h&ft.o sl t rls *rfilia,d w' rwi(jat a lal{ I th ddia, d a?et$'tury
        infi.dsl er 66                                                                                                    ?a??4-

        A?pohl H?,'c$e/. Lr,|d/er sW tldve tB W 1o h44b a t*AW                       筍



        蹴          箇 為理      麟 惚 :躍 鶴 鰐 窃 雛
        tio&& r4rti r fro aprxirtrenl 4 a trrx/rlet rtlal st'e tth*pt cr trll.{c
        subsarail              atcml A\b$r#'ral             l.lf$ot al&il    d @urw t #ean                 tdrl

        臨 鰯                               鰐 翻                   雛 鰯錫鶴 雛                                                        鶴 勧艦                       脇鶴蹴
                                                                                                                                                      雛 篭聯∫
        鰍 鯖綺  ふ
           織鰍 劇麟響鶴 躍麟j移鰯輻
                                         惣鰍 就 協雛雛 鶴欲灘
                                                                                                                                                       1鱗
               :蜘 機 競 鰯
        醜盤競 漉漱競矛                                         躍疑ζ    孵
        霜麗酷惚麗憮濃
            酪ご
        薔 孫力 :諾 tO辱 翫   窯
                  J万 賜IIL秘
                           活
                       蒟 r蒸轟
                            魔奮
                            ・ 独親盟鷺
                              あ詢ヽ
                                ヽ蕩
                               商品
                                    競霊
                                  Ⅲ 」
                                    摯ッ√
                                     磁
                                       。饉懲
                                       商 攣T彎
                                            臨
                                         '卿 廟墜′稔観
                                              轡嘔  朧雷摯雛雛路翻
                                                       勧 L"筋
                                           ぼ 繭 赫 輸 機Ⅲ ″蜘 議
                                                             範
                                                               "myme
                                                                          lこ             :￨″    ,摯              111̀￨夕
                                                                                                                                                                                           ,




        落 轟 需「                                                                                                                                                        "?シ : 甲 "
                                                                     ̀・



        魃
                                               %鶴                     rl翻 耐:犠認軍
        雛 轟 ‰鰯                                                                                                     ,
        M鰯 辮 麒 鍼
        a口
             "￨̀晰
                    ら￨´


   mscFliム NEOtlS PR0713路 髯8′ η
                                                                'V・



                                                                     1覇 潤堕路                    IIB勧 瞬 aた o pl
                                                                                                                      ′

                                                                                                                      fF潅 スジ●
                                                                                                                      ●      1師 ●●
                                                                                                                                 t
                                                                                                                                    翻 蛛#難鷲
                                                                                                                                         腑
                                                            帯                                                                                           郡砕 ゼ輩
                                                        "館 "由                       "Sp/●


        巖                                               翻朧灘鰯彎                                                                                            甲警

                                                     °d"sh                          e         ●We
                                                                                          ″。わ′●                 鮮 ●                3"ν         筆 めa"       ●Ⅲ        ゆ 響 ̀″           1締 ●
                                                     ・                    "彎                                                   ・          ̀■                                     ̀警
        :帥                      盤 観
                                                                                                                      ̀ψ
        鰍纂P誡盤 ま
              1購 肌 薔           電解鮮議響鋼 :鰯解郷箭 耀
                   貯部Tぽ ど鶴観舞箇留躍よ                  'お




                                                                                                                                                                                        k
        3                      :̀J●   ̀

              "0'■


              轟慇i鶴鰯勒
        翻 齢職欝轟富                                                                                                 ded i● OJを Ag′ 褻
                                                                                                                                                                鰈
                                                                                                           "′




      ofto6●
Case 3:19-cv-00280-SLG Document 1-2 Filed 10/28/19 Page 3 of 5
                      .・   ,                                                                                                                                                EXHIBIT 2
                                                                                                                                                                           Page 3 of 5
                                                             ■MERCIA穏                                     A,雛 曇                  T
        Loan No:3061                                                                    翻                                                                               Pags      I



                                                                                                  4●              麟 G瑠 獅は
                                                                                            ""●           ""t●


                                                                                            饉.




                       続
            翻 驀鶴 鶴 嫌 鰯 り醜鶴 励 鰯 甲 鶴 織0脇略 簿
                         島


                                                                             簸蝠 浙 蝙 鋏 蜆 輻
                                                             織 蹴                        織 鶴 鰍 麟 鰯 臨憮 鸞
            機 動 鰯 ∬織
            ll神 o毎               E″ 幹れ    1夕     t■ 舞 諄3̀     e"攀                議嚇 ●●
                                                                                     f後 等み″郷 嶽               .



                                                                       ":館

                                                                                                                                                                聯籐
                                                                                                                                                     ″
            織翻臨盤棚翻露勉鍛硼競脱策謄鵬 雛軍鶴霧                                                                                                              :鶴 紺 ´
                                                                                                                                              薯    Ψ
            3""wer,■ o               だ・3● row● Fわ ean=A■ 1■ .Hlち            L●   6‑a賛            略黎               ・薦摯 薔甲
                                                                                                                 C●              牽 繭 鴨 窮 6橘 擁        海 篠,″ 襲    lcl動     な
                                                                                                                                                ̀                             ̀
                 角♂                                                    ̀み                                 "コ
            cam艶 The― °C●
            〜
                      ".                       ゃば 柏 a         Granば sF弾 ,(権         a● ￨● :      協 ha        お a考 機e        協 詢 laa後 50′ ib● 1縛 擁1物 幽 如                  r脚
                                                                                                                                                                              "
                                          l●            a薔
                                                                                                                                                                ̀0盛
                            1′



                期降n dthな Alre● ●●rt.
            Dヨ    離 積 轄         ua r             鶴 後。o● I●●lt̀   鶴輸 機構毎A卿 義 あme紳 ′麟 斃                                      議時 t
                 ̀                ̀℃                                                                              ̀つ




            Fγ 4離          ●fl層 ●
                                ・●L tte wo鮨 ̀魯 掛 :●1     0ef● ●イ 年錫         響 ζ 夕躊 靭              。f̀J       I sol燿 由       i●   餡   Ag―      統 ,お 。法独壺        S●   。
                                                                                                                                                                    ●多 みり
            スタ Xツ                                                                            "憾
                 '̀"t
            Cra4● r.η  馘,'C敵      響 卸    T・ HJ:,Sん                 .

                    "切                                                                                                                               摯              g
            3麟  ●ly.1補 獄沼・C卿 彎 '熟 鰤         9障 3■ ″ 僣                               知 観 ∽鮨         S● 7,3●   町   1● イ銀     初 魚         ,夕 的     t●
                                                                                                                                                         午臨               顧
            稀 篠ね na伊 夕ぁり● ftt α 紳 薇J魏 ,…
                                       ̀"●
                                         ,                                   "●



                                                                                                                                                                                  i




                                                                                                                 :                         :黎                                     ‐
            雛 織 認 響伸鱒鰤 "捌 織 織 鶴 ″ 箭 協
            鴛
            1"JOro hⅢ 副 ・ L漱 ぽ meanl食 ●3短 な 都 C

            翻脇 酬臨鋏 絣 撒轍鸞聯競軍鰈
                                                                 eank,鶴 succ838 8● ￨̀ヽ 3■ 3,



                                                        J研         ● Z′ 鵬 軍
            :朧               轟   協    鯖   "げ "暉              ̀̀務    彎

                                                                                                                                                    協 鶴 帷
                                                                 胤雛 COM確
                                                              蛛 惟S″
                                                                 重
                                                                                        ̀

                                                                                                 爾縛              ●●At Stcυ ネ覇 ス,lE明 御 了ん                            多颯S了O      IIs
                                                                                 鰐°
        棚              落籠 嘉 抵 懇 減 配 淵 審 現 習 習 協 響                      :Rツ                                                                               'A3脅




                                                                                                      ‐    ″
                                                                                                           ″摯        晰       ― ‐摯    .:         :‐
                                                                                                                      ・
                                                                                                                      ̀■


                                                                                             Certitted to be TFuё and CorFeCt OOpy of ori91角 争                                        1




                                                                                             Assigned to 31A wi挽 out recOurse
１１■■




       Case 3:19-cv-00280-SLG Document 1-2 Filed 10/28/19 Page 4 of 5                                                                                                EXHIBIT 2
                                                                                                                                                                    Page 4 of 5
 ■
  ︒
． ．ヘー




                                                                                 EXH131Υ   "A




                                                                                       o赫       of畿 徹歩鰯 な       響ギ響 峰
                                                                                       d3),
                                                                                       〕          ・               :  ‐
                                                                                                            "
                                                                                            3Y:                 :   ′    二五■



        A4ag:         Pà燿 c       tta襲   名


                               0"あ rる FAIttka                   p        iac,第   薇




        G   :lloarr\groccssin g\fgrm s\zltlschfi enl   w p fi trn.do c




        Case 3:19-cv-00280-SLG Document 1-2 Filed 10/28/19 Page 5 of 5                                           EXHIBIT 2
                                                                                                                Page 5 of 5
IA Foml Auン 13■ ′‐.                                                                                                                 0婦 B CO●                  ●′
                                                                                                                                                               11″ 御∞笏
                                    ,                                                                                                                                               :‐   /


     姦 舞 勿 κ″
RcM嫡 多      ″                                                                                                                                           "1ド                         .・
                                                                                                                                                                                             '



                                                                          ‑1多
                               AssIGNMユ 封T OF"AN DoCUMENTS ANtt REL41r多 税務簿義T3
,           中。 響嗜ウ 々1,
          舞 ρ,デ
                                             ■′ 二1         ‐‐ ‐ 二
                         'り




              ″
 勧紹ぬt(3ン .4‐ ″′多                                                                                                                                               ヵ´̀レ ″,              :'4多
                                                                                                                                                               ′
ね彗                                                                                         : i                                      .;t::.,,.?a                          ̀″    :多
                                                                                                  :   :..1....:.:./::                              ..
                                                                                /.i.,                                   ':,t:V.,

                                                                                                                                                                               ′影
    勧 □




                                                                                                                                                                          '■

                                                                                                                                                                                 ̀ ￨̀
                   D■ 冨 如 a,t LO鶴          0薔 arantee Certi童 颯       e Number           0103DlE0504
                   DepamentLo額            Ins11勧 ce Agrecment Number                                                           witt resptttto the lo鶴 ld,■ 輌
                   鍋 Exttiblt À                                                                                                                                                         '9d

                                                                                           ・
動 e pesons si響 類g bdow representto tlle D,partm"tthatth"haVe due authoFi滋 iOn and po7ク t● Jttt響 多
Asdttmentin dle capadttStated and to bind tte Lendtt The tederJso represe場 編 te雀 ,,9 約 neFlt that
immèiately pttbr to ttaking this AsJgnment,L was the sole owner oftte tenttr's in rtt i準 漁,4 節CttS
and Jght assigned he総 り ,Or tte duly autorized agent ofぶ 8tlch pな i鶴 ,                    ‐ .


■ ls Assi静 稗entis bittdittgon the tendet as well as its ofFlcers,diμ ttors,cmpi錯 写es"agent,施 iFS,eXCutors,
admmtttrators9 assi邸 ,Successors in lnterest predecessors in interest,andallyonedsOclイ 窮 bypttrOugh 6r

臨驚鵜 鰍 熙懲織                                                            盤 盤麓
                                                                        嶽 :ぽ翼霧 臨
                                                                               "毬
                                                                                  協議
                                                                                  鶴
witね respect to the cia畿
                                        ",demand or actlon,                             LendeF:N薇                                                                             1 .
                                                                                                                 "m3ank                                  , 1 ̲二



                                                                                        ,ts:Ⅵ C'Preヽ                                        ,,1
                                                                                                                ̀lent CldIC顔
                         ',″
                               ′

                          ′´
                              ‐
                              ″
Paper獅               R    雄        Actt S揚 枠mett   Th轟     rm tt cOvettd by tte Pape鞭 孜 自,du                                       o,縮 ."毎 u響                      第鶏 ″字 峰
                          ̀                                  御ment̀The拍 わrmatton,'わ Vttd                                                                        t夕
          tt FrO     纂● ■ p● ■de減 惨 枷e         Fede硼                                                     申 1'・              lγ
                                                                                                  ttρ        ・・̀η     1響 ,11
̀φ                                                       "鳴
機 ,elι             わ ●●御p″ance wtt me Pape鯛 o             Red● abn   Act of 1995(ag a続 夕っded,係 0硼 停C̀o■
                                                                                                      '管鶴 1わ 0申 re,9幣 輝i by,筆

0箱 ce ofi綱 釜 age無 漱 3nd 8udget and assign,da,u                        beF,■ d     an学 騨餡,9'‐ d機 ´ Ttte■ u魯 管 年 。な φ物 狩199'管                                                                  at

義e top             を紹 co● er or tte ttr     ̀A,agency maソ nu事 海Ds研 。
                                                                   「 α漁                                                             n,牟 °を簿qu絲で 筆              響呵ηll争 ■
                                                                                                 ̀ua,att a,'鶴
鋼 VeSt fOr inforttatbn col始 dbn 9ntts3 1 d始 口ayS a cuFentり Va                                                                                     れ,p● 場毎 rep● ■
                                                        ̀OMB Control ttrnber.す
                                                                                                                                                                     9後
,31matedわ avera9e/カ クイ ″●r/●6P● /7̀力 ″ム Thisわ cludes hème needed to● nder8tandあ ■ requ:確 観enl,,9aれ""揚
                                                                                                    ,r続 ●

●form薮 o綺 ,oomメ ete tte Form,and submI                    to● e Depattent̀Commentt regardね 9 ttt burde■ Or ottg Os,等 務 び 争e卿
may be directed to the lndttn Arairs infOrmatわ ,CottedOお Clearance o縦                                 cer′        o籐 Ceダ R釣 atory Affairs■                               n AffaiF6̀

1849 C St            et,NW,Ms■ 4141夕 ヽ
                                     VaslingtOn,DC 20240.                                                                                                         "̀犠




     Case 3:19-cv-00280-SLG Document 1-3 Filed 10/28/19 Page 1 of 2                                                                                               EXHIBIT 3
                                                                                                                                                                 Page 1 of 2
IA Forln ALD10                                                                                          OMB Con行 oI"● ′1076‐        r」   f120
Reviscd JanIIa電 /2016                                                                                            数 ,1継 ,1/31″ ∽ ,タ




                                                                   Exttibtt A
                                                          Loatt Docttmettts


            The following 10tt dOcultentt are ttl suttecttO tte Assittment of加 獨 D η     tte■   alld Rd凛
Ridtsチ tO Which this ExhibL is a争 麟 h      .Except as othettise ng朗 ,the loaa docttmentt are all dated   '̀
July,20                         2010    :


□         Note from l″ 猟Lrto R●・ral↑ .Hi",8■ 0飢 :Royd cお ane"&Tou皓
            ( 3orr腑 ぽ')in the ori」 ■
                                   JpパndPJ amOutt of亀 20,∞                               0´   00



密     PFeferred Ma」 ne MOrtgage from Boは楔         驚 tOレ強der9recordedo■ Aua轍 19                                                    …″
                                                                                                                                    20‐             ̲at
            BatCh 761653.Doc IDィ 2472509加 ;he First Jttdicial Dist"ct・ Sね 糠 IFAIas統                                .




X     Sec碑 Jty         A3reem"t frott BorroweFtOL鐵 轟 rt

□         Financlng statment鰤               3orro、冷rtO Lender,rccoFded On A● ●u試 4                                     ,2910̲二                  な
            2010    ,Page 7012gЮ
                                        i.the Sね 後びAlaskざ s                                                               {kecarder'* Affice1.
                                                                                                                                        '00縫


□         Guarantee from                                                        ̲                       KttGttarantor'つ                   toLe,der.

□     other(speCiケ )Ihattnc                 得ment    cottrtuauo■   」
                                                                   9幽生産亜幽曲誕髪 雌爆                                                麟 爆場勧 設 ア
                                                                                                                                       却￨￨￨ダ 8
                                                                                                   ̀夕
            PeoordefiOtrtc4


口 0"ヴ ←
      pe霊 )監
                                 螂饉盤菫寧盤竃寧 摯轟議轟義雛雛雲撃奪:轟教
                                         =≧
                                                                                                                                                          :




      Otlter(,peCiケ )f聾                          TettsAgttnt術
                                              S Ag     ern● 献 綺彿e aⅢ outt   J       15,43a15̀atell%。 1ク 。11´                                        枷
□                                    露 豊 ∬:里                                                                   ′ 竺 191後                              皇
            aつ 。unt,131'7,9343,daled oe/16ノ 2012



郷 Other(speCifyJF菫 暉堕些塾撃壼堕鸞鯉恒饗塾壺型雲虹堕塑卸彎性塑均
                                         ′。∞
                                           ・00中 響07/202010                                                                ,。




fr          Other{speci*)c,\,f#*xia#nIrlr\rfun/d0li@,.4.1-1a




     Case 3:19-cv-00280-SLG Document 1-3 Filed 10/28/19 Page 2 of 2                                                               EXHIBIT 3
                                                                                                                                 Page 2 of 2
                          United States Department of the Interior
                                    OFFICL OF THE SECRETJヽ RY
                                        ゞ総hin『 on,DC 2024o




Apri1 17′   2019



R● ソal T.Hi41 Sr.

,12 Lu赫電o Dr.
H● 0'3れ ′
        A狐 ̀99829




我e1 2修 7al T.縄 i41 Sr,dわ a aoya:cれ a筵 鶴 &TOI鶴
揚 an Cuara綺 2彼 #A10301E◆ 蜜И
揚
alance      d黎   97り 13.2参


Dear Mr.Hlll:




                                           多




                 物 ら,笏鰊 笏 笏 ″ ざ惨 鶴               鶴攀 聯 多 魏          辣   :笏   .颯   :




輻                猾窮蛛:蝙 絣 瘍胤筋勒頌蝙鶴赳 協蝙
解 勧 磁 惨 為 aV省統燿 勉歓 多物 %r紹 麟 t̀物 eP拗 鶴独
                                     卿 ″ 推移 移 物 %:物 移 ″                      勿       ,″ t後
多統:Fe勧 勿物   ぁ 機 物修勿  グ勧    れ,箱書物 1雄 緩 修n4鵞 働囃メ
                 "勧                                                                          ̀争
黎 移場爾′移蒻物ガ24留η 狩 督:脅 ン 準顔1′ 〃笏確雛 。イthe働レ:わ り 緒辱 a″瞬彰繋1


                    2ri物 1      :'6物 夕71
                    1″   物
                         診角移
                           薩   多銹 集 参̀57 a多 〆 為,     :17′   2019


                    7″場 物 摩 5蒻
                          夕る″      1́23   ,ぁ ゲ 杉 ほ     7′   201参

                    :雛 霧   夢
                           キ霧夕
                             磁ィ 勧 筆多:物         Faわ Ofり つ場解
                                          'η

物 脅 滋 瑠啄繊 物                物 砕 多 グ 多た
                                    加 協 移杉 e多 物 疹 撃t・ 勧 e傘 移りνグ:ψ妨 物    :物 ね 蒻 後 場
鰊     a携 惨 郷
                 "壻




            Case 3:19-cv-00280-SLG Document 1-4 Filed 10/28/19 Page 1 of 4               EXHIBIT 4
                                                                                        Page 1 of 4
                               3ureau ofindian AfFairs
                               Attn:Loan Accounting sectlo織
                               1001 lrldian School Road´   suite 350
                               Albuquerque′ New Mexico 87104
                               Reference toan#A10301E0504

Pavment mav also be made electronica‖ ソat httOs1//― .pav.govノ pub‖ c/form/startノ 76177312.Pttase
include yotlrloan nurnbertO ensure proper credit̀


fyou are rerntting pavrnent via tta‖ or thro● gれ           our Web Po磁 ちp:ease   ca材   ●r emali me witれ the
tracking tturnber from the delive鶴      ′company or a copy ofttte pay.gov cottfirmation.

To dLpute the v31:dity OfthL debt or any,ortio織            鮨 ereOt you muSt n繊 1″ thLぶ 翁Ce in wrigng口 tttin         30
daソ 多a食冷r receiving this notice.籍       lease inciude anv documents to support your dispttte,彰 獅o霧 reqtlesち
this dttce wll provide you with a∝ ,py ofthe loan docutteats


r yOu dO nOt dispute thtt debl● rremtt paγ mentforthe total amount due of5 75′ 513.28 wtthi綺 30 davs
of receipt ofthL notた     e′   collection activ黎 げw‖ i COntinuè




ify● 額ね8ve anγ questio費 3● r wattt to r口 atte paymettt arrattgemttn御     ちplease    cali or● mail:■ o,at tわ e
は ormatiOn provtted bel窃 w.




                                    Caordinator
動 メ。わ。f         Cap:物 1lnvettment
C踵
 ̀プ綱cèガ   :角   dian三 角ergy 8:Economic Deve19pmettt
1849 C Street縛 ̀ẁRoo費 14136
Wa各 れiF瑠 碑0和 ´D C.20245
202,Z,8‑3658(3薇
202‐   20舞 564(Fね x)")
sherrie.millerobia.費    ov



Thi3 iS att attettpt to cOllect a debt.Any:nforrnation obtained witt be used for麟 31 pttrp● sè




           Case 3:19-cv-00280-SLG Document 1-4 Filed 10/28/19 Page 2 of 4                                      EXHIBIT 4
                                                                                                              Page 2 of 4
                                   ″聾0窮 C箱 0夢 RICttT3″




1. =nforced Coliectionst Yo●       2re aotified that we rnaソ refer your dttbtto t持 雀Deparけnent of
    Justice foF ertfOrced coliectio魯   3″   γou   have the f● 1lowittg rights:


                 ●    You mavinspect and copv D01recOrds related to the debt.
                 ●    You may reqttett a review ofthe D01's determination that you owe a dcbt″
                      or reqttest a walver ofthe dett if waiveris prov難 御受f● ′わγlaw,
                      Vou rnav be etttitied to an ora,ね earing if required by statue orifthe D研
                      decides tね at the questio■ ofthe va‖ dity ofpur dabi can■ ot            be re"Ived鋳
                      review bFthe documenta,r eViderlte,
                      You may enterinto a wri領 建n agreettent with DO:to pay the debt over titte″
                                                     Collections Coor感 猜
                      You must cotttact Sherrie Milleち                  atoち at 202 208‐ 3多 58
                      sherrie.millerobiattorto make a″ a舞 客e entt under this pattgraph Ẁthttn
                      thittγ   (301 dayS frott the date ofthisietter.


2. Adml燿 錯 雛舞e ofFd.Y● υare機 o饉 偶律d that we may refer yOur debt節 ジ,e                        Dep● rtmettt of
    Treaslrỳifyotl receive a patte″ 鷲that rnay be lerily Orset,we iaettd to collett              γourdebt
    by admin15trative ofFset,You have the fo1lowing rightsi


                 ● You rnay inspeィ 鷲attd∞ py DOl record3確 lated,ん the de統               :



                .● You may requttst a revicwY oftれ     】 deterl場 ittat:on thatγ Ou tte,debち
                                                              e ttκ
                                                                      ̀多
                    orrequest a wa争 雌r ofthe debt雀 ″8iver i,pttvided fOr by:aẁ
                 ● You rnaγ be e雛 ■led t● ln oral heaF争 織
                                                        g r required ttstatue or rtte D01
                      decides that tわ e quesuon Of tte vattdity of pur dett ca"綺 Ot be resolved勧
                      review ofthe documentary evidence.
                 ● You mav ettterinto a written agreement υ ′ith the 001to paytわ e debt over
                    彗mèYou must contact Shertte Milleち abttect10ns Co● Fdinatoち at 202 2〔 嫁―
                    3658 shertte.millerObia.gov to鵜 多%e arrangettents ttnder thtt p″ agrepれ
                    w機 お:n thi脅 1301 dayS frO競 彿e da摯 ダ 油穆letter̀
NOTE:Yo勢    will be separattlyり 彼 締ed oftte ttghts ava            able to″ u rwei窮 後 雛 tO Ofrset ttte
following typtts of Federai pttyrnetttsi salaryp retireme角 ち:,co雀・
                                                                 e tax refuttd and certala be霧 こ絶             .




3.呻        伽   ren聯              .Yoり are notitted that″ e ttaγ 総 絆 就 youF de幣 10■ 繊 10nlFred毎
                     "rtl鶴 toわ e disclosed to comtterch4/co● sutter確 御機ing agend
    bureaus̀The information
                                                                                                        "綱




 Case 3:19-cv-00280-SLG Document 1-4 Filed 10/28/19 Page 3 of 4                                        EXHIBIT 4
                                                                                                      Page 3 of 4
            inciude yOur name′ address″ and tax paveridentification nurnbec the attount′                status,and
            history ofyour debt,and the name ofthe agettcy oF prOg餞 鶴 under wれ ictt the debt arose,


       V●   鶴ve    the f● llowing   ghts wtth resptt to debts to tte repo確 僣d to commerdaソ conS級 後er
       reporLing agenciesI


            ●   You Fnay cottduct a corn夕     lete c崩 議鵜linatiOn   Ofyour debt.
            ● You may d:spute inforrnatioゎ in the records ofthe DOiabout your deわ た。
            ● Yo● 鶴ay request ad鶴 :魯 istrative repeal or review ofthe debち unie"all ad額                  :,istrative
                appeals have been exhausted̀
            ● You ttaソ      be ent誌 ied to an oraltteattng r required by stttutt or rthe D。          l deter総 統es
                tれ at   the quttstio漁   of勁 lidity ofttur debt腱 綺締ot     tt r     oived by ttv̀ew ofthe
                docuttentary evidence.

Y● u鶴 鶴鏡 contact   Shertte M:1縫 務Cottection3 000僣  atot at 202 20か3653 sherJe,miller@bia.帥 v with:神
s秋 ty(60)dayS frOm the date ofthL letterto matt arrangettcnts under彿
                                                       '角              絶paragrapれ                ,




NOTE:These ttghts do not applソ to debts alrea《 幻 reported tt comttercia1/40nSutteF repOttinな                agettd     ̀




          Case 3:19-cv-00280-SLG Document 1-4 Filed 10/28/19 Page 4 of 4                                        EXHIBIT 4
                                                                                                               Page 4 of 4
                      United States Department of the Interior
                                       OFFICE OF THE SECRETARY
                                            Washington,DC 20240




                                  CERTIFICATE OF INDEBTEDNESS


Debtor Name and
Address:

Royal T. Hill dba Royal Charters & Tours
P. O. Box 67
Hoonah, AK.99829-0067


Total debt due United States as of July 22,2019:
                   Principal: $ 68,694.71
Interest (through July 22,2019*): $ 8,083.31
                       Total: $ 76,778.02

*As per the Promissory Note executed on July 20,2010

I certify that the Department of the Interior, Office of Indian Energy and Economic Development (OIEED), Division
of Capital Investment (DCI), and the Bureau of Indian Affair's (BIA) Loan Accounting Section (LAS) record shows
that the debtors named above are indebted to the United States in the amount stated above.

The claim arose from a defaulted Guaranteed Loan pursuant to 25 CFR Paft 103.

CERTIFICATION: Pursuant to 25 USC $ 1746(2),1 certifr under penalty of perjury that the foregoing     is true and
conect to the best of my knowledge and belief based upon information provided by the Department of the Interior,
Office of Indian Energy and Economic Development (OIEED), Division of Capital Investment (DCD, and the
Bureau of Indian Affair's (BIA) Loan Accounting Section (LAS).




嘘                                                   Sherrie A
                                                    Collections Coordinator
                                                    Division of Capital Investment
                                                    Office of Indian Energy and Economic Development
                                                    U. S. Department of the Interior




     Case 3:19-cv-00280-SLG Document 1-5 Filed 10/28/19 Page 1 of 1                                 EXHIBIT 5
                                                                                                   Page 1 of 1
